Citation Nr: 0826773	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which declined to reopen the claims of service 
connection for a low back disorder, an eye disorder and a 
left ear hearing disorder on the basis that new and material 
evidence had not been received.

The Board notes that the veteran requested a hearing on 
appeal before a VA Decision Review Officer at the RO.  The 
hearing was scheduled for December 4, 2003.  Although the 
veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2007).

In June 2004, the Board denied the veteran's request to 
reopen his claim for entitlement to service connection for an 
eye disorder, reopened his claims for entitlement to service 
connection for a left ear hearing loss and a low back 
disorder and remanded these issues for further development. 

In May 2008, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion in regard to whether the veteran's current low back 
disability is related to his active duty.

The issues of entitlement to service connection for a left 
ear hearing loss and a low back disorder are again before the 
Board for appellate review.




FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's left ear hearing loss is related to service.

2.  Competent medical evidence demonstrates that the 
veteran's current low back disorder is related to his back 
injury during active duty.


CONCLUSIONS OF LAW

1.  A left ear hearing loss was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).    

2.  Resolving doubt in the veteran's favor, a low back 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to the veteran's claim for entitlement to service 
connection for a low back disorder, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist for this 
issue, such error was harmless and will not be further 
discussed.  

In terms of the veteran's claim for entitlement to service 
connection for a left ear hearing loss, the duty to notify 
was satisfied prior to the initial AOJ decision in this 
matter.  In a May 2002 letter, the veteran was given notice 
of the information and evidence needed to substantiate a 
claim to reopen a final decision and of the appellant's and 
VA's respective duties for obtaining evidence.  The AOJ did 
not reopen the claim, and so did not reach the issue of 
service connection, and the veteran perfected an appeal to 
the Board.  The Board reopened and remanded the issue of 
service connection for a left ear hearing loss.  Pursuant to 
the Board's remand and before the AOJ adjudicated the issue 
of service connection for a left ear hearing loss, the 
veteran was provided notice in June 2004, of what was needed 
to substantiate a claim for service connection.  Then, in a 
May 2005 supplemental statement of the case (SSOC), the AOJ 
made an initial decision on the issue of entitlement to 
service connection for a left ear hearing loss.  For these 
reasons, the Board finds that the veteran received proper 
notice prior to the AOJ's initial decision on this matter.  

To the extent that there is a timing issue with this notice, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the claimant's claim following a compliant VA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the claimant's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the June 2004 letter was issued, the appellant's claim 
was readjudicated in the May 2005 supplemental statement of 
the case.  Therefore, any defect with respect to the timing 
of the VA notice has been cured.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, a VHA opinion and lay 
statements have been associated with the record.  The veteran 
was afforded a VA medical examination in March 2005.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - left ear hearing loss

The veteran contends that he was exposed to artillery fire in 
the service, which caused his left eardrum to rupture, and 
that he currently has a left ear hearing loss as a result.

The veteran's service treatment records do not show a left 
ear hearing loss.  A March 1970 service treatment record 
shows that the veteran reported that, while he was firing 
artillery without using ear plugs, his left ear popped.  The 
examiner noted blood in his left ear.  The impression was a 
punctured tympanic membrane.  An April 1970 entry shows that 
the veteran had a small amount of blood in his left ear but 
that his tympanic membrane appeared intact.  It was 
recommended he keep off the firing range and away from noise.  
There is no other mention of any ear problems in his service 
treatment records.  His December 1971 examination report from 
his separation from the Army and his February 1974 
examination report from his enlistment into the Army National 
Guard both reflected that whispered voice hearing tests were 
normal, at 15/15.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385.

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007). 

December 1986 VA audiological examination results revealed 
that the veteran's hearing did not meet the criteria for a 
hearing loss under VA regulations.  The examiner noted that 
it was a normal ear examination and that the veteran's 
external auditory canals were clear and dry and that his 
eardrums were within normal limits.  There was no evidence of 
old or recent inflammation in the veteran's left ear.  

A March 2005 VA audiological examination report shows that 
the veteran's puretone threshold levels met the criteria for 
a hearing loss under 38 C.F.R. § 3.385.  An audiogram 
revealed bilateral sensorineural hearing loss.  Puretone 
thresholds for the left ear were 15, 25, 55, 60, and 50 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Average 
puretone threshold was 48 for the left ear.  Speech 
recognition score on the Maryland CNC word list was 96 for 
the left ear. The examiner opined that the veteran's hearing 
loss was not due to military service because his claims file 
shows normal hearing for rating purposes 15 years after 
military service ended.   

There is no competent medical evidence to show that the 
veteran's current left ear hearing loss is related to any 
incident or noise exposure while in service.  Service 
treatment records do not reflect a left ear hearing loss.  
While the veteran was treated in March 1970 for what appeared 
to be a ruptured tympanic membrane, an April 1970 entry shows 
that the veteran's tympanic membrane appeared intact.  In 
addition, the December 1986 VA examiner noted that the 
veteran's external auditory canals were clear and dry and 
that his eardrums were within normal limits

In rendering his opinion that the veteran's hearing loss is 
not due to service, the March 2005 examiner noted that the 
veteran had normal hearing at his December 1986 audiological 
examination, which was 15 years after his separation from 
service.  The Board notes that, in order to establish service 
connection, there must not only be medical evidence of a 
current disability and of disease or injury in service, but 
medical evidence showing a nexus between the in-service 
injury or disease and the current disability is required, as 
well.  Boyer, supra.  The evidence of record in this case 
does not include such a nexus.  Thus, the preponderance of 
the medical evidence is against service connection for a left 
ear hearing loss and the service-connection claim for a left 
ear hearing loss is denied.  

Hearing loss is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the veteran's left ear hearing loss 
manifested to a compensable degree within one year of his 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  Thus, the 
preponderance of the medical evidence is against service 
connection for a left ear hearing loss.  Accordingly, the 
service-connection claim for a left ear hearing loss is 
denied.  

The veteran has claimed that his left ear hearing loss is 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Service connection - low back disorder

The veteran contends that his current back disorder was 
caused by an in-service diving accident, and that it should 
therefore be service-connected.  The veteran was on the 
platform diving team in service.

Service treatment records show that the veteran was seen in 
June 1970 for low back pain and was diagnosed with a muscle 
strain.  He was seen again two weeks later for back strain 
after an accident.  He was given a bed board and restriction 
on heavy lifting, running and jumping.  He was seen again in 
August 1970 for back pain with right sciatic symptoms.  In 
December 1970 he reported tiredness in his back and had 
spasms in his lumbar muscles.  He was put on bed rest.  On 
his service separation examination, he stated his condition 
has changed since his last physical.  It was noted that he 
had lumbosacral strain since June 1970 and still had 
symptoms.  The examiner did not note any spine disorder. 

An October 1986 VA medical record showed that the veteran 
reported back pain which had been present since 1970 after 
Olympic diving.  October and December 1986 spine x-rays were 
normal.  A January 1987 VA examination report record showed 
that the veteran stated his back pain began after platform 
diving while in the service.  He had decreased range of 
motion of his lumbar spine.  

May 2002 VA medical records show that the veteran was seen 
for low back pain.  Contemporaneous x-rays showed decreased 
disc space at L-5 consistent with degenerative disc disease.  
An October 2002 computed tomography (CT) scan showed a 
moderate annular disc bulge at L3-4 and a minimal annular 
disc bulge at L5-S1.  A March 2005 VA examination showed that 
the veteran had x-ray evidence of degenerative disc at L5, no 
acute process, suggestion of minimal flattening of the 
superior end plate of T11 and 12.  The examiner believed the 
CT scan findings were as likely as not due to aging and 
stated he could not issue an opinion about service connection 
without speculation.

The VHA medical expert opined that the veteran's current 
diagnosis of degenerative disc disease is as likely as not 
related to his back injury while in the military.  He was 
seen four times over a six month period from June 1970 to 
December 1970 for a back strain described as occurring after 
an accident.  He continued to complain of back symptoms at 
the time of his separation from service in December 1971.  
Examination while in the service described lumbar spasms.  
The January 1987 evaluation report showed decreased range of 
motion.  The examiner noted that the veteran continued to 
complain of low back pain in 2001 and 2002 and a CT scan 
revealed multi-level lumbar bulging discs.  X-rays of the 
lumbar spine showed degenerative disc disease at L5.  The 
examiner noted that, while bulging discs and degenerative 
discs can certainly be associated with aging, this veteran 
had a documented back injury while in service for which he 
was seen on several occasions.  His complaints persisted.  
The medical expert indicated that x-ray changes may take 
years to occur, which is why he could still be symptomatic in 
the face of negative x-rays in 1986.  The examiner stated 
that, for these reasons, she believed the veteran's current 
degenerative disc disease was initiated by his back injury 
during military service.

The Board notes that the March 2005 examiner opined that the 
veteran's disc bulging in his lumbar spine was age-related. 
The VHA examiner acknowledged that bulging discs and 
degenerative discs can be associated with aging; however, the 
examiner noted that that x-ray changes may take years to 
occur, and that the veteran had a documented back injury 
while in service and persistent complaints of back pain.   
For these reasons, she opined that the veteran's back 
condition began with his back injury during service.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  While the March 2005 examiner linked the 
veteran's bulging discs in his lumbar spine to the aging 
process, he also indicated that he could not provide a nexus 
opinion without resort to speculation.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In addition, in assessing the probative value of the 
opinions of record, the Board finds that the VHA medical 
expert provided an extensive rationale for her opinion which 
detailed the veteran's medical history.  The March 2005 
examiner did not provide a rationale.  A medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  As such, the Board finds 
the June 2008 VHA examination report to be of more probative 
value.

Based on the foregoing, the Board finds that the pertinent 
evidence supports the veteran's contention that his current 
back condition is related to his in-service back injury.  As 
noted above, in order to establish service connection, there 
must be medical evidence of a current disability, of disease 
or injury in service and a nexus between the in-service 
injury or disease and the current disability.  Boyer, supra.    
The competent evidence of record in this case includes all 
three elements.  Thus, service connection is warranted for 
the veteran's low back disorder.  







ORDER

Service connection for a left ear hearing loss is denied.

Service connection for a low back condition is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


